Case: 13-30829      Document: 00512483766         Page: 1    Date Filed: 12/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-30829                          December 30, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
ANNA MATHAI,

                                                 Plaintiff - Appellant
v.

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE, on behalf of Louisiana
State University Health Sciences Center, Medical Center of Louisiana at
New Orleans University Campus; STEVE NELSON, M.D., individually, and
in his capacity as Dean of LSUHSC School of Medicine,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2778


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Anna Mathai sued the Board of Supervisors of Louisiana State
University and Dr. Nelson, the dean of the medical school she attended, in
connection with her dismissal from the medical school. The district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30829        Document: 00512483766           Page: 2     Date Filed: 12/30/2013



                                        No. 13-30829
dismissed the entire action, in part due to want of jurisdiction and in part
based upon a failure to state a claim for which relief may be granted. On
appeal, Mathai challenges only the dismissal of her 42 U.S.C. § 1983 claim
against Dr. Nelson in his official capacity. 1 We AFFIRM.
       Mathai was a medical student at Louisiana State University’s Health
Science Center. After admitting to prior drug use, she signed the “LSUHSC
Fitness for Duty/Drug Testing Continuation of Employment/Enrollment
Contract” under which she agreed, in pertinent part, to random drug testing.
After questions were raised about the validity of her drug testing results, she
signed a second “Fitness” contract in which she agreed to follow the directives
of the Campus Assistance Program (CAP) and that failure to abide by this
contract would be “grounds for immediate dismissal from the LSU School of
Medicine.”      After refusing to undergo a three-month inpatient program
recommended by a center to which CAP has sent Mathai, she was dismissed
from the school by Dr. Nelson. He subsequently met with Mathai’s parents
and considered additional documentation but refused to readmit Mathai.
       She then brought this lawsuit, alleging, among other things, violations
of 42 U.S.C. § 1983 as a result of the alleged lack of due process afforded to her




       1    Mathai briefed only the issue of whether her dismissal was “academic” or
“disciplinary,” a question pertinent only to the dismissal of the 42 U.S.C. § 1983 due process
claim against Dr. Nelson in his official capacity. The claims against the Board of Supervisors
for alleged § 1983 violations and breach of contract were dismissed for want of jurisdiction, a
point wholly unaddressed in Mathai’s opening brief. The § 1983 claim against Dr. Nelson in
his individual capacity was dismissed based upon qualified immunity, a matter also wholly
unaddressed by Mathai in her opening brief. The breach of contract claim against Dr. Nelson
was dismissed because he was not a party to the contract, a point Mathai does not contest.
Thus, the only issue remaining as to which her brief pertains is the issue of Dr. Nelson’s
liability in his official capacity for violations of § 1983. The only place she mentions any other
claims is in her prayer for relief. If Mathai intended to challenge any of the other rulings of
the district court, we conclude that she failed to do so adequately, such that her appeal as to
those issues is deemed abandoned. United States v. Charles, 469 F.3d 402, 408 (5th Cir.
2006) (“Inadequately briefed issues are deemed abandoned.”).
                                                2
    Case: 13-30829     Document: 00512483766      Page: 3        Date Filed: 12/30/2013



                                   No. 13-30829
prior to her dismissal. Pertinent here is her claim against Dr. Nelson in his
official capacity for allegedly failing to provide due process in connection with
her dismissal. The district court analyzed this question by first defining the
degree of due process to which Mathai was entitled by determining whether
the dismissal was one for “academic” reasons or “disciplinary” reasons. The
district court concluded it was the former, citing portions of the two contracts
that addressed Mathai’s “fitness” as a student.            Mathai challenges this
conclusion, arguing that her dismissal was “disciplinary.” However, she wholly
fails to articulate what further “process was due” in this case, regardless of the
characterization of the dismissal.      See Bd. of Curators of Univ. of Mo. v.
Horowitz, 435 U.S. 78, 85–86 (1978) (explaining that the type of process “due”
a student who is suspended or expelled varies depending on the facts and
circumstances of the case).
      Prior to her dismissal, Mathai never contested the grounds underlying
the two contracts, the second of which clearly stated that immediate dismissal
would be the result of a failure to comply. Nor does she deny refusing to enter
into the treatment program prior to the original dismissal. She appears only
to contest the conclusion that she is not fit to continue as a student in the
medical school, an undeniably “academic” issue. Shaboon v. Duncan, 252 F.3d
722, 731 (5th Cir. 2001). Even if characterized as “disciplinary,” a “give and
take” preceded her dismissal, and after her dismissal, Dr. Nelson met with her
parents and considered the additional evidence she presented. She has not
articulated the specific process that she did not receive, nor has she cited
precedential authority requiring any such process. See e.g., Flaim v. Med. Coll.
of Ohio, 418 F.3d 629, 634–37 (6th Cir. 2005) (holding that student received
adequate   due    process     despite   characterization    of     the   dismissal   as
“disciplinary” and despite the failure to hold a formal hearing); Shaboon, 252
F.3d at 731 (a formal hearing is not necessarily required even where the
                                          3
     Case: 13-30829       Document: 00512483766         Page: 4    Date Filed: 12/30/2013



                                      No. 13-30829
dismissal is disciplinary so long as the student is given an opportunity to place
her conduct in context). 2 Her disagreement with Dr. Nelson’s decision is not
the equivalent of a constitutional violation required to support a § 1983 claim.
       AFFIRMED.




       2 Mathai’s reliance on Swindle v. Livingston Parish School Bd., 655 F.3d 386 (5th Cir.
2011) is misplaced. That case involved compulsory public education and relied upon a
Louisiana statute that mandated alternative schooling for a person expelled from the regular
public school. Those facts are not present here.
                                             4